Citation Nr: 0908248	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  98-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's Meniere's disease for the period 
prior to March 17, 2000.  

2.  Entitlement to a disability evaluation in excess of 80 
percent for the Veteran's Meniere's disease for the period 
between March 18, 2000, and February 28, 2002.  

3.  Whether the reduction of the disability evaluation for 
the Veteran's Meniere's disease from 80 to 50 percent 
effective as of March 1, 2002, was proper.  

4.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's Meniere's disease for the period 
between March 1, 2002, and May 20, 2005.  

5.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's Meniere's disease for the period on 
and after May 21, 2005.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and H. C.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1972 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which increased 
the disability evaluation for the Veteran's Meniere's disease 
with vertigo, hearing loss disability, and tinnitus from 30 
to 40 percent and effectuated the award as of June 13, 1997.  
In June 2000, the RO increased the evaluation for the 
Veteran's Meniere's disease from 40 to 80 percent and 
effectuated the award as of March 18, 2000.  

In August 2001, the RO proposed to reduce the evaluation for 
the Veteran's Meniere's disease from 80 to 50 percent 
disabling.  In December 2001, the RO effectuated the proposed 
reduction as of March 1, 2002.  In December 2003, the Veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge.  In April 2004, the Board remanded the Veteran's 
appeal to the RO for additional action.  

In November 2005, the RO increased the evaluation for the 
Veteran's Meniere's disease from 50 to 60 percent and 
effectuated the award as of May 21. 2005.  In May 2006, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  In April 2008, the Board remanded the Veteran's 
appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its April 2008 Remand instructions, the Board directed 
that:

1.  The AMC must provide notice as 
required by Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).  The Veteran should 
specifically be provided with both the 
old rating criteria for hearing loss and 
diseases of the ear, under 38 C.F.R. 
§§ 4.85 and 4.87a, and the new rating 
criteria under 38 C.F.R. §§ 4.85, 4.86, 
and 4.87, which became effective June 10, 
1999.  

The May 2008 and September 2008 duty to assist notices issued 
to the Veteran fail to inform him of the pre-June 10, 1999, 
rating criteria applicable to hearing loss and diseases of 
the ear.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should provide the 
pre-June 10, 1999, diagnostic criteria 
applicable to both hearing loss and 
diseases of the ear and otherwise ensure 
that the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then readjudicate the issues of an 
evaluation in excess of 40 percent for 
the Veteran's Meniere's disease for the 
period prior to March 17, 2000; an 
evaluation in excess of 80 percent for 
his Meniere's disease for the period 
between March 18, 2000, and February 28, 
2002; whether the reduction of the 
evaluation for his Meniere's disease from 
80 to 50 percent effective as of March 1, 
2002, was proper; an evaluation in excess 
of 50 percent for his Meniere's disease 
for the period between March 1, 2002, and 
May 20, 2005; and an evaluation in excess 
of 60 percent for his Meniere's disease 
for the period on and after May 21, 2005.  
If the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

